ON MOTION FOR REHEARING.
LATTIMORE, Judge.
When the officers were admitted to the house in question, on the occasion of their finding liquor in said house, they found appellant in his underclothing sitting on a bed in a room apparently separated from the room in which was found more than eighty gallons of whisky, only by a locked door, the key of which appellant got. It appears that as soon as these officers entered they gave appellant a search warrant which directed the search of the house in question, but referred therein to the occupancy as “A party unknown to affiants,” and that the officer said to appellant after he had looked over said search warrant “It is yours,” and that appellant replied “I guess so.” The officers testified that they told appellant if he would show them where it was, they would tear up nothing; that appellant then went into the kitchen to get the key from his wife, but came back, took the key from on a dresser or desk, unlocked the door and said “Here is the whisky”. Appellant did not testify. His wife did, as did also a Mrs. Roberts who swore that her husband paid the rent on said house. Roberts was not there when the raid was made. Mrs. Roberts also swore that on the day preceding she was in the room where the whisky was found, and there was no whisky in said room at that time. This situation and these statements seem ample to justify the jury in concluding appellant possessed the whisky. This is the only point made in the motion for rehearing, which will be overruled.

Overruled.